       Case 3:21-cv-00847-LC-HTC Document 4 Filed 07/24/21 Page 1 of 2


                                                                       Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



EDWARD L BASKIN,
      Plaintiff,

v.                                                     Case No. 3:21cv847-LC-HTC

WARDEN W CLEMMONS, et al.,
      Defendants.


______________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on June 22, 2021

(ECF No. 3). The parties were furnished a copy of the Report and Recommendation

and afforded an opportunity to file objections pursuant to Title 28, United States

Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.    The magistrate judge’s Report and Recommendation (ECF No. 3) is

adopted and incorporated by reference in this order.



Case No. 3:21cv847-LC-HTC
         Case 3:21-cv-00847-LC-HTC Document 4 Filed 07/24/21 Page 2 of 2


                                                                      Page 2 of 2

         2.   This case is DISMISSED for failure to comply with the Court’s Local

Rules.

         3.   The clerk of court is directed to close this case.

         DONE AND ORDERED this 24th day of July, 2021.



                                  s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv847-LC-HTC
